Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rider et al. (US 5361029) in view of Park et al. (KR 20120101873 A).
Regarding claim 1, Rider et al. A device for verifying wiring connections during assembly of a wire harness, (Note abstract) the device comprising: 
a transmitter (Note 100, Fig. 3) configured to apply different signals to different terminals of an array of terminals on a connector of the wire harness, (Note Fig. 3 below, Note abstract, note claim 1, Note group of wires in Fig. 3 interpreted as wire harness) the wire harness having a plurality of wires that are each connected to an individual terminal of the array of terminals, (Note Fig. 3 below)

    PNG
    media_image1.png
    563
    765
    media_image1.png
    Greyscale





Rider et al. teach each of the different signals applied to emit a corresponding electromagnetic signal from a wire connected to a respective terminal on the connector, (Note claim 16) each electromagnetic signal having an associated identifying characteristic; (Note Abstract for different frequencies; Note column 12, lines 54-62)
a detector (200, Fig. 3) configured to receive electromagnetic signals emitted from the plurality of wires connected to the array of terminals; and 
a processor (Note 410, Fig. 17) configured to generate an output that identifies the received electromagnetic signals based on detected identifying characteristics of the received electromagnetic signals. (Note claim 7, providing to a user an indication of the frequency of the sensed representative signal and Note processor 410, Fig. 17 sending info to LCD 430)
Rider et al. does not teach a display configured to display the output as a graphical representation of identified signals of the received electromagnetic signals.
Park et al. teach a display configured to display the output as a graphical representation of identified signals of the received electromagnetic signals. (Note claim 2)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rider et al. to include the teaching of Park et al. because it would increase the ability an EMI approval test by providing a visual representation and to improve the design of the product that exceeds EMI standard. (Note Background Art, fourth paragraph.)

Regarding claim 2, teach wherein the detected identifying characteristic is frequency.  (Note abstract)

Regarding claim 3, Rider et al. teach wherein the electromagnetic signals are radio frequency signals. (Note column 10, lines 44-52)
Regarding claim 10, Rider et al. teach wherein the transmitter (Note 100, Fig. 3) comprises an interface (combination of ends of 100) having a plurality of ports individually connectable to individual terminals to enable the different signals to be applied to the individual terminals. (Note Fig 3. and abstract)
Regarding claim 11, Rider et al. teach wherein the plurality of ports comprises a port for each terminal within the array of terminals. (Note connectors on transmitter 100)

Regarding claim 15, Rider et al. teach A method for verifying connections (Note abstract) when assembling a wire harness, the method comprising: 
connecting a connector to a transmitter, (See Fig. 3) the connector having an array of terminals; (See Fig. 3 below) connecting individual wires of a plurality of wires of the wire harness to individual terminals of the array of terminals (Note Fig. 3 below)




    PNG
    media_image1.png
    563
    765
    media_image1.png
    Greyscale


applying, by the transmitter, (Note 100, Fig. 3) different signals to different terminals of the array of terminals to emit a corresponding electromagnetic signal from a wire connected to a respective terminal, each electromagnetic signal having an associated identifying characteristic; ,(Note column 5, lines 16-18; Fig. 3, each pulse has different duration)
receiving, by a detector, (Note 200 Fig. 3) electromagnetic signals emitted from the individual wires connected to the individual terminals; and 
generating, by a processor, an output identifying the received electromagnetic signals based on detected identifying characteristics of the received electromagnetic signals. (Note claim 7, providing to a user an indication of the frequency of the sensed representative signal and Note processor 410, Fig. 17 sending info to LCD 430)
Rider et al. teach each of the different signals applied to emit a corresponding electromagnetic signal from a wire connected to a respective terminal on the connector, (Note claim 16) each electromagnetic signal having an associated identifying characteristic; (Note Abstract for different frequencies; Note column 12, lines 54-62)
a detector (200, Fig. 3) configured to receive electromagnetic signals emitted from the plurality of wires connected to the array of terminals; and 
a processor (Note 410, Fig. 17) configured to generate an output that identifies the received electromagnetic signals based on detected identifying characteristics of the received electromagnetic signals. (Note claim 7, providing to a user an indication of the frequency of the sensed representative signal and Note processor 410, Fig. 17 sending info to LCD 430)
Rider et al. does not teach displaying the output as a graphical representation of identified signals of the received electromagnetic signals.
Park et al. teach displaying the output as a graphical representation of identified signals of the received electromagnetic signals. (Note claim 2)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rider et al. to include the teaching of Park et al. because it would increase the ability an EMI approval test by providing a visual representation and to improve the design of the product that exceeds EMI standard. (Note Background Art, fourth paragraph.)


Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rider et al. (US 5361029) in view of Park et al. (KR 20120101873 A) in view of Despain et al. (US 5483169).
Rider et al. teach the instant invention except:
Regarding claim 5, Rider et al. does not teach wherein the processor is configured to apply a Fast Fourier transform for generating a time- frequency graphical representation of the identified signals.
Despain et al. teach the processor is configured to apply a Fast Fourier transform for generating a time- frequency graphical representation of the identified signals. (Note vector network analyzer Fig. 2 and claim 7)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rider et al. to include the teaching of Despain et al. because it would decrease data calculation times .
Regarding claim 16, Rider et al. does not teach applying, by the processor, a Fast Fourier transform to generate a time-frequency graphical representation of the identified signals; and displaying the time-frequency graphical representation on a display as the output.
Despain et al. teach by the processor, a Fast Fourier transform to generate a time-frequency graphical representation of the identified signals; and displaying the time-frequency graphical representation on a display as the output. (implicit to VNA) (Note vector network analyzer Fig. 2 and claim 7)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rider et al. to include the teaching of Despain et al. because it would decrease data calculation times .



Allowable Subject Matter
Claims 6-9,12-14, 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858